DETAILED ACTION
This Office Action is in response to the election filed on 15 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 15 September 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0236746 A1; hereinafter Yu).
In regards to claim 1, Yu teaches a three-dimensional (3D) memory device, comprising: 
a memory stack (100) [0040] comprising a plurality of interleaved conductive layers (142/146/242/246) [0056] and dielectric layers (132) [0056], wherein edges of the interleaved conductive layers and dielectric layers define a staircase structure (200) [0040] on a side of the memory stack; and 
a through stair contact (TSC) (74/76/79) [0040] extending vertically through the staircase structure of the memory stack, wherein the TSC comprises a conductor layer (76) [0040] and a spacer (74) [0040] circumscribing the conductor layer.
In regards to claim 2, Yu teaches the limitations discussed above in addressing claim 1. Yu further teaches the limitations wherein the conductive layers of the memory stack comprise polysilicon (142/242) [0075], and the dielectric layers (132/232) of the memory stack comprise silicon oxide [0059].
In regards to claim 5, Yu teaches the limitations discussed above in addressing claim 1. Yu further teaches the limitations further comprising a channel structure (60) [0142] extending vertically through an inner region (100) of the memory stack, wherein the staircase structure (200) is disposed in an outer region of the memory stack [0040].
In regards to claim 6, Yu teaches the limitations discussed above in addressing claim 5. Yu further teaches the limitations wherein the TSC (74/76/79) ([0040]; fig. 25) is disposed inside the outer region of the memory stack (fig. 25: e.g. (74/76/79) is in a directions towards (200)).
In regards to claim 9, Yu teaches the limitations discussed above in addressing claim 1. Yu further teaches the limitations further comprising a peripheral device (8) [0045] above or below the memory stack (fig. 25).
In regards to claim 10, Yu teaches the limitations discussed above in addressing claim 9. Yu further teaches the limitations further comprising a first substrate (10) [0054] on which the memory stack is formed, and a second substrate on which the peripheral device is formed (fig. 25).
In regards to claim 11, Yu teaches the limitations discussed above in addressing claim 10. Yu further teaches the limitations further comprising an interlayer dielectric (ILD) (12) [0055] layer between the first substrate and the memory stack (fig. 25).
In regards to claim 12, Yu teaches the limitations discussed above in addressing claim 10. Yu further teaches the limitations wherein the first substrate (10) comprises silicon [0054], and the TSC (74/76/79) is in contact with the first substrate ((74/76/79) is in contact with (10)).
In regards to claim 13, Yu teaches the limitations discussed above in addressing claim 1. Yu further teaches the limitations further comprising a peripheral contact (26) [0144] outside of the memory stack (e.g. in (500)), wherein the peripheral contact comprises a conductor layer and a spacer circumscribing the conductor layer (fig. 25).
In regards to claim 14, Yu teaches the limitations discussed above in addressing claim 1. Yu further teaches the limitations further comprising a word line contact (86) [0109] in contact with one of the conductive layers (146) [0104] of the memory stack at the staircase structure (200) (fig. 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Kaminaga (US 2019/0252404 A1; hereinafter Kaminaga).
In regards to claim 3, Yu teaches the limitations discussed above in addressing claim 1. Yu appears to be silent as to, but does not preclude, the limitations wherein the conductor layer of the TSC comprises a metal. Kaminaga teaches, e.g. figs. 58Q-58P, the limitations wherein the conductor layer of the TSC (546/568) comprises a metal (68B) [0318]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Kaminaga to have an efficient method and design for providing contacts (Kaminaga [0103]).
In regards to claim 4, teaches the limitations discussed above in addressing claim 1. Yu appears to be silent as to, but does not preclude, the limitations wherein the spacer of the TSC has a uniform thickness. Kaminaga teaches the limitations wherein the spacer (546) of the TSC has a uniform thickness ([0338]: e.g. (546) is conformal). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Kaminaga to have an efficient method and design for providing contacts (Kaminaga [0103]).
In regards to claim 7, teaches the limitations discussed above in addressing claim 5. Yu appears to be silent as to, but does not preclude, the limitations wherein the TSC extends vertically through a smaller number of the conductive layers and dielectric layers of the memory stack than the channel structure. Kaminaga teaches the limitations wherein the TSC extends vertically through a smaller number of the conductive layers and dielectric layers of the memory stack than the channel structure (fig. 59R: (648) extends through half of the stack as opposed to the whole stack like the memory channels). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Kaminaga to have an efficient method and design for providing contacts (Kaminaga [0103]).
In regards to claim 8, teaches the limitations discussed above in addressing claim 1. Yu appears to be silent as to, but does not preclude, the limitations wherein a cross-section of the TSC has a circular shape. Kaminaga teaches the limitations wherein a cross-section of the TSC has a circular shape (fig. 14B: (183)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Kaminaga to have an efficient method and design for providing contacts (Kaminaga [0103]).
In regards to claim 15, teaches the limitations discussed above in addressing claim 14. Yu appears to be silent as to, but does not preclude, the limitations wherein a cross-section of the word line contact and a cross-section of the TSC have a same shape. Kaminaga teaches the limitations wherein a cross-section of the word line contact and a cross-section of the TSC have a same shape (fig. 14B: e.g. all the top down cross-sections of the contacts are circular). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Kaminaga to have an efficient method and design for providing contacts (Kaminaga [0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812